Memorandum

Per Curiam.

There was no breach of the terms of the lease on the part of the landlord by reason of his failure to supply screens. Nor was the deposit by the tenants with the clerk of the court of the rent, without the costs and disbursements, sufficient to warrant a dismissal of the petition. (See Civ. Prac. Act, § 1435, subd. 1; Matter of Flewwellin v. Lent, 91 App. Div. 430.)
The final order should be reversed upon the law, with ten dollars costs to the landlord, and final order directed for the landlord.
Smith, McCooey and Steinbrink, JJ., concur.
Order reversed, etc.